DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 10,774,729).

In regards to claim 1:
	Goto teaches a piston of an internal combustion engine including a top surface having a coating composed of porous alumina, wherein the top surface includes a first region (L6) that includes a part of a region connecting to an outer periphery of the top surface and a second region (L3) that includes a part of a region inside the top surface, wherein the porous alumina coating formed in the second region is thinner than that formed in the first region (Figure 9 and Column 8, Lines 10-20).


	Goto teaches the first region includes all of the regions connecting to the outer periphery and the second region is located inside the first region.

In regards to claim 5:
	Goto teaches porous alumina having a pore extending in a thickness direction, and an opening of the pore opens to the top surface (as seen in Figure 4) wherein the application of porous alumina produces pores that open to a top surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of Yamashita (US 2017/0122250).

In regards to claim 2:
	Goto does not teach in the top surface, a valve recess part is formed and a surface constituting the valve recess part belongs to the second region.
	Yamashita teaches a valve recess part (14) formed on an inner region of a piston in order to allow the piston to reach top dead center without making an impact against the valves when they are fully opened.
	It would have been obvious to one of ordinary skill in the art to have a valve recess in an inner region to prevent the collision of the piston and the valves that are directed toward an inner region of the piston during operation of the engine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of Suzuki et al (US 2020/0123999 hereinafter “Suzuki”).

In regards to claim 3:
	Goto does not teach in the top surface a valve recess part is formed, and a surface constituting the valve recess part belongs to the first region.
	Suzuki teaches a valve recess part formed on an outer periphery edge of a piston in order to allow the piston to reach top dead center without making an impact against the valves when they are fully opened.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Mahrus et al (US 4,735,128 hereinafter “Mahrus”).	

In regards to claim 6:
	Goto teaches a casted piston of an internal combustion engine including a top surface having a coating composed of porous alumina, wherein the top surface includes a first region (L6) that includes a part of a region connecting to an outer periphery of the top surface and a second region (L3) that includes a part of a region inside the top surface, wherein the first and second regions are anodized to form a porous alumina coating.
	Goto does not teach the removing of a casting surface in the first region and not in the second region.
	Mahrus teaches the machining of a casted piston in order to machine the piston to its final dimension.
	It would have been obvious to one of ordinary skill in the art to machine a first region in order to achieve a final desired dimension of the first region.  It is also obvious that if a feature is not desired, it is obvious to not include said feature.  It would have been obvious to one of ordinary skill in the art to not remove a casting surface of the second region if the removal of the casting surface was not desired.  The removing of .  

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747